Citation Nr: 0626138	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the residuals of 
fractures to the left distal tibia and fibula, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern

INTRODUCTION

The veteran had active service from October 1955 to June 
1958.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

FINDING OF FACT

The veteran's residuals of fractures to the left distal tibia 
and fibula are not productive of malunion with marked knee or 
ankle disability or nonunion with loose motion requiring a 
brace.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of fractures to the left distal tibia and 
fibula, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7,  4.40, 4.45, 4.59 and 4.71a, Diagnostic 
Code 5262 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disability is 
more severe than the current rating indicates.  The Board has 
reviewed all the evidence in the veteran's claims folder, 
with an emphasis on the more recent medical evidence, 
consisting of VA records for outpatient treatment on various 
dates between July and November 2004 and the report of an 
October 2004 VA examination.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  

In a June 1958 rating decision, the veteran was granted 
service connection and assigned a 20 percent evaluation for 
residuals of fractures to the left distal tibia and fibula 
sustained in an automobile crash during active service.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 3.321(a).  VA 
utilizes a rating schedule which is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  38 C.F.R. Part 4.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such disease and injuries as their residual conditions in 
civil occupations.  Generally, the degree of disability 
specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to severity of the several grades of 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

With respect to disabilities involving the musculoskeletal 
system, when assigning a disability rating, it is necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. § 
4.45.  It is the intention of the Rating Schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The RO has historically evaluated the veteran's disability 
under Diagnostic Code 5314-5262 (injury to Muscle Group XIV 
and for impairment of the tibia and fibula).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered that 
Diagnostic Code 5262 is "more appropriate" than the one 
used by the RO, Diagnostic Code 5314.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  The initial injury was 
characterized as a simple, complete fracture of the middle 
third, left tibia and fibula.  There was no injury to Muscle 
Group XIV.  

Under Diagnostic Code 5262, a 30 percent evaluation will be 
assigned for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent evaluation requires 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.  38 C.F.R. § 4.71, Diagnostic Code 5262.

The relevant medical evidence of record includes a VA medical 
examination conducted in October 2004.  The examiner reviewed 
the veteran's medical history and noted that the veteran 
complained of moderate to severe pain localized on the 
anterior and medial aspect of the left leg and radiating to 
the knee.  The veteran also reported a bone defect on the 
fractured site similar to a depression.  Examination of the 
left leg demonstrated a palpable bony deformity on the medial 
distal tibia with a bony depression between the ankle and 
knee.  The examiner found no angulation of the tibia and 
fibula, no malunion or nonunion, no loose motion or false 
joint, no drainage, and no edema.  The examiner noted mild 
tenderness to palpation at the bony depression, painful 
motion, and mild weakness of the left ankle dorsiflexor 
graded as 4/5.  The examiner specifically noted that the 
fracture was not localized on either the left knee or left 
ankle joints; it was below the left knee and above the left 
ankle.

The medical findings demonstrate that the veteran's left 
tibia and fibula disability has been manifested by subjective 
complaints of pain, and objective medical evidence indicating 
a reduced range of motion; however, the examiner specifically 
commented that there was no angulation of the tibia and 
fibula, no malunion or nonunion, no loose motion or false 
joint, no drainage, and no edema.  

Given the foregoing, the Board concludes that the veteran 
does not have malunion or nonunion of the tibia and fibula 
with marked knee or ankle disability, nor is there nonunion 
of the tibia and fibula with loose motion requiring a brace.  
The preponderance of the evidence is against the claim and an 
increased rating under Diagnostic Code 5262 is not warranted.  
The Board has also considered other rating criteria, but 
finds the veteran is not entitled to a rating in excess of 20 
percent under a Diagnostic Code pertaining to impairment of 
the knee and leg (Diagnostic Codes 5256-5263) or the ankle 
(Diagnostic Codes 5270-5274) because the injury was localized 
to the middle third of the tibia and fibula.  The October 
2004 VA examination included the examiner's observation that 
the fracture was not localized on either the left knee or 
left ankle joints; it was below the left knee and above the 
left ankle.

In this regard, the Board has considered DeLuca v. Brown, 8 
Vet. App. 202 (1995), in reaching its conclusion in this 
case.  The Board finds that the veteran's left tibia and 
fibula disability, even in consideration of pain, more nearly 
approximates only moderate impairment, which warrants a 20 
percent rating under Diagnostic Code 5262.  The examiner 
specifically noted that there was no malunion or nonunion of 
the tibia and fibula.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the appellant as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in correspondence dated in August 2004, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the AOJ notified him of 
information and evidence necessary to substantiate the claim 
for increased rating decided herein; information and evidence 
that VA would seek to provide; and information and evidence 
that he was expected to provide.  Although the record 
reflects that the RO has not provided notice with respect to 
the effective-date elements of the claim for an increased 
rating, any question as to the appropriate effective date for 
increased compensation is moot as the Board is denying the 
increased rating claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

An increased rating for the residuals of fractures to the 
left distal tibia and fibula is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


